DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/3/2020 and 8/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 41 includes the language “Error! Bookmark not defined;”  
Paragraph 44 says, “As you can see in Figure,” but does not include the figure number;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the fluid" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a flow of fluid” in line 3. Does the limitation refer back to the fluid recited in claim 9, or a different fluid? The limitation has been interpreted to reference the fluid recited in claim 9. The limitation should be amended to read “a flow of the fluid.” The same rejection applies to the limitation “said flow of fluid” and additional instances of the limitation “fluid.”
The term “aggressive” in claim 11 is a relative term which renders the claim indefinite. The term “aggressive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What degree of turbulence or activity is necessary for a texturing to be considered aggressive? 
Claim 11 puts forth that the cavity shapes are not formable by injection molding. The limitation is indefinite, as it is a standard that may change. A more definitive limitation is necessary.
Claim 12 puts forth “an upper floor surface, a lower floor surface, an upper ceiling surface, a lower ceiling surface, an opposite upper outlet and lower outlet.” Does the limitation reference any of the previously recited floor surface, ceiling surface, or outlet, put forth in claim 9? Or are these additional elements? The limitations have been interpreted to reference the previously recited elements, with additional elements.
The remaining claims are rejected due to dependency from claim 9
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 7,677,480).
While the limitations appear to be broad, regarding claim 9, Russell discloses a monolithic nozzle device comprising: 
a nozzle head (42, 4) including an outer surface (Examiner’s Annotated Figure 1) and a die-locked tortuous fluid passage (Examiner’s Annotated Figure 1) (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a fluid passage, does not depend on its method of production, i.e. die-locked. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985); Examiner notes that US2012/0304449 discloses providing a nozzle with die-locked passageways) positioned within the outer surface and is shaped to define a fluidic geometry located between an inlet and an outlet of the nozzle head (Figure 13A depicts the flow path in the walls of the outer surface, shaped to amplify the flow between the circular inlet and outlet); the fluidic geometry includes a floor surface (4j), a ceiling surface (bottom surface of 42), and a plurality of walls (Examiner’s Annotated Figure 1) shaped to form the fluidic geometry wherein the die-locked tortuous fluid passage is configured to modify a pressure profile of the fluid passing therethrough such that said fluid is configured to exit the outlet having a predetermined flow rate, angle, or pattern (The walls include a narrowing and widening elevating (Figure 13C) configured to provide a flow of a desired profile and flow rate, angle or pattern); wherein the die-locked tortuous fluid passage is monolithically formed within the nozzle head (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a nozzle, does not depend on its method of production, i.e. a single piece of material that may be made with additive manufacturing (paragraph 48). In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985); Examiner notes that US 4,151,955 puts forth forming an oscillator as a monolithic structure and US 10,144,394 puts forth forming a nozzle by additive manufacturing).

    PNG
    media_image1.png
    370
    510
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

Regarding claim 10, Russell discloses the monolithic nozzle device of claim 9, wherein the fluidic geometry includes at least one interaction chamber and at least one power nozzle configured to increase the pressure of a flow of fluid and distribute said flow of fluid to the interaction chamber to be dispensed from the outlet in an oscillating manner (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The widening relationship between the interaction chamber and power nozzle provides for widening of the fluid flow, which increases pressure and provides for the capability of the device to discharge fluid in an oscillating fluid).
Regarding claim 11, Russell discloses the monolithic nozzle device of claim 9, wherein the floor surface, ceiling surface and plurality of walls define a single cavity (Figure 13C) that includes aggressive texturing or shapes not formable by injection molding (As best understood, the structure satisfies the limitation).
Regarding claim 15, Russell discloses the monolithic nozzle device of claim 9, wherein the fluidic geometry is configured to generate a three-dimensional distribution patterned spray having an X-shaped pattern (The device provides for the fluid to go from a widened character in the passage, to a narrow character at the throat and widened character at discharge, similar to an x).
Regarding claim 16, Russell discloses the monolithic nozzle device of claim 9, wherein the fluidic geometry is configured to generate an oscillating type spray from the outlet (The structure provides for the claimed function).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Cameron (US 2017/0341090).
Regarding claim 14, Russell discloses the monolithic nozzle device of claim 9, but fails to disclose wherein the fluidic geometry includes at least one of a hemispherical shear geometry, a multi-lip shear geometry, and a plurality of die- locked filter posts.
	Cameron discloses a nozzle that includes a multi-lip shear geometry.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Russell with the disclosures of Cameron, providing the device to include a multi-lip shear geometry, in order to provide for a uniform distribution of the fluid, as disclosed by Cameron (Paragraph 13).
Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Berning (US 2003/0234303).
Regarding claim 12, Russell discloses the monolithic nozzle device of claim 9, but fails to disclose wherein the fluidic geometry comprises: a dual sided fluidic oscillator geometry that includes: an upper floor surface, a lower floor surface, an upper ceiling surface and a lower ceiling surface; and an upper interaction chamber positioned above a lower interaction chamber, wherein each interaction chamber is in fluid communication with at least one power nozzle and an opposite upper outlet and lower outlet configured to distribute a spray of fluid in an oscillating manner from both upper and lower outlets.
Berning discloses a nozzle wherein the fluidic geometry comprises: a dual sided fluidic oscillator geometry that includes (Figure 6): an upper floor surface, a lower floor surface (Figure 6, the top and bottom of element 18 each feature a floor surface through which fluid travels), an upper ceiling surface and a lower ceiling surface (48, 48); and an upper interaction chamber positioned above a lower interaction chamber, wherein each interaction chamber is in fluid communication with at least one power nozzle and an opposite upper outlet and lower outlet configured to distribute a spray of fluid in an oscillating manner from both upper and lower outlets (Figure 6, The tops and bottoms each includes interaction chambers that lead to power nozzles and outlets).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Russell with the disclosures of Berning, providing the fluidic geometry to comprise: a dual sided fluidic oscillator geometry that includes: an upper floor surface, a lower floor surface, an upper ceiling surface and a lower ceiling surface; and an upper interaction chamber positioned above a lower interaction chamber, wherein each interaction chamber is in fluid communication with at least one power nozzle and an opposite upper outlet and lower outlet configured to distribute a spray of fluid in an oscillating manner from both upper and lower outlets, in order to provide for a device that provides fluid distribution over a large surface area, with minimal leakage, as disclosed by Berning (Paragraphs 15-16). 
Regarding claim 13, Russell in view of Berning discloses the monolithic nozzle device of claim 12, wherein the nozzle device includes an angled outlet (Figure 13C) that is configured to generate a plurality of sprays, wherein the plurality of sprays includes 3 dimensional converging or diverging patterns (The structure provides for the claimed function).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752